DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive.  The prior art still appears to read on the amended claims under an alternative interpretation.  Examiner notes that amendments which combine the hinge plate and the “striker” or “protector” plate aspects of Applicant’s element 120 may traverse the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Civitelli ‘294.
Regarding Claim 1, Civitelli teaches:
“A device for substantially preventing movement of a door, the door being movable between an open position and a closed position via at least one door hinge, the open position including a varying degree of said open positions (see fig. 2), the device comprising: 
a first attachment plate (see 31) configured to attach to the door; 
a second attachment plate (see below) configured to attach to a door frame (see 10), the door frame being adjacent the door in use, the second attachment plate having a hinge; and 
at least one stopper assembly (see 14) configured to selectively pivot about a vertical axis via the hinge, the at least one stopper assembly including a body (see 15-17) and an adjustable stopper rod (see 21 and note threads), the body having a left arm (see 16), a right arm (see 17) and tubular head (see 20) attached about a mid-section thereof, the left arm including a fastener means (see 30) configured to removably attach the left arm to the first attachment plate, the right arm being fixedly attached to the hinge, the stopper rod being inserted into the tubular head; and 
wherein the at least one stopper assembly is configured to prevent movement of the door past a desired position (see figs. 2, 5-6)”
Regarding Claim 13, Civitelli teaches:
“wherein the first attachment plate is attached to the door via screws (see elements 34)”

    PNG
    media_image1.png
    428
    491
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Civitelli ‘294 in view of Civitelli ‘273.
Regarding Claims 14-15, Civitelli ‘294 is silent with regard to the materials used for the first
 attachment plate, second attachment plate, first body, second body comprising steel material.
Civitelli ‘273 teaches the use of steel in a similar hinge device (see Col 2, Lns 26-42 and Col 4, Lns 49-56).
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide the structures of Claims 14-15 as comprising steel because steel is a notoriously old and well-known material which is easily machined and formed in to the structure required by the disclosures and claims.
Regarding Claim 19, Examiner notes that the above method step limitations are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677